Appellate Case: 21-4119     Document: 010110660925       Date Filed: 03/22/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-4119
                                                  (D.C. No. 4:19-CR-00003-DN-PK-1)
  JESUS GRIJALVA-MARTINEZ,                                     (D. Utah)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, McHUGH, and CARSON, Circuit Judges.
                   _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Jesus Grijalva-Martinez’s plea agreement pursuant to United States

 v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam), and 10th Cir.

 R. 27.3(A)(1)(d). Exercising jurisdiction under 28 U.S.C. § 1291, we grant the

 motion and dismiss the appeal.

       Mr. Grijalva-Martinez pleaded guilty to two counts of distributing 50 grams or

 more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). In exchange for his

 guilty plea, the government agreed to recommend that he be sentenced at the low end



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-4119    Document: 010110660925        Date Filed: 03/22/2022    Page: 2



 of the sentencing guideline range determined by the district court. As part of the plea

 agreement, Mr. Grijalva-Martinez waived his right to appeal his sentence and the

 manner in which it was determined unless the sentence exceeded the statutory

 maximum or was “above the high-end” of the applicable guideline range. Mot. to

 Enforce, Attach. A at 4. Both by signing the written plea agreement and in his

 responses to the court’s questions at the change of plea hearing, he acknowledged

 that he was entering his plea knowingly and voluntarily and that he understood its

 consequences, including the possible sentences and the appeal waiver.

       The court accepted the plea and, applying a guideline range of 121 to 151

 months, sentenced Mr. Grijalva-Martinez to 120 months’ imprisonment—the

 statutory minimum, see 21 U.S.C. § 841(b)(1)(A). Despite receiving a below-

 guideline-range sentence that is well below the statutory maximum of life

 imprisonment, see id., he filed a notice of appeal. His docketing statement indicates

 that he intended to appeal his sentence on the ground that the district court did not

 grant a sufficient variance under the facts presented at sentencing.

       In response to the government’s motion to enforce the appeal waiver,

 Mr. Grijalva-Martinez’s counsel cited Anders v. California, 386 U.S. 738, 744

 (1967), and stated that Mr. Grijalva-Martinez has no non-frivolous argument against

 enforcement of his appeal waiver. Counsel also requested permission to withdraw

 from representing Mr. Grijalva-Martinez. See id. We gave Mr. Grijalva-Martinez an

 opportunity to file a pro se response to the motion to enforce, but he has not done so.



                                            2
Appellate Case: 21-4119   Document: 010110660925        Date Filed: 03/22/2022    Page: 3



       In ruling on a motion to enforce, we consider whether the appeal falls within

 the scope of the waiver, whether the waiver was knowing and voluntary, and whether

 enforcing it would result in a miscarriage of justice. Hahn, 359 F.3d at 1325.

 Having reviewed the proceedings in accordance with our obligation under Anders,

 see 386 U.S. at 744, we conclude that the Hahn factors have been met and that there

 is no non-frivolous argument to make against enforcing the appeal waiver.

       Accordingly, we grant the government’s motion to enforce the appeal waiver

 in Mr. Grijalva-Martinez’s plea agreement and dismiss this appeal. We also grant

 defense counsel’s motion to withdraw.



                                            Entered for the Court
                                            Per Curiam




                                           3